ORgG!NAL
          llntbe @ntteb $tstes @ourt of :feDersl @lsimg
                                          No. 18-274C
                                   (Filed: February 26, 2018)                 FILED
                                  NOT FOR PUBLICATION
                                                                            FEB 2 6   2018

                                                                           U.S. COURT OF
CASEY SACCHI.                                                             FEDERAL CLAIMS


                     Plaintiff,
                                                         Pro Se Complaint; Sua Sponte
                                                         Dismissal for Want of
                                                         Jurisdiction, RCFC l2(hX3).
THE UNITED STATES,

                     Defendant.


                                           ORDER

        Cunently before the court in this matter are: (1) the complaint of p1q se plaintiff
Casey Sacchi, ECF No. 1, filed February 21,2018; and (2) plaintiffs application to
proceed in forma pauperis, ECF No. 4, also filed February 21,2018. Because the court
lacks jurisdiction over plaintifls claims, the court must dismiss this case pursuant to Rule
12(hX3) of the Rules of the United States Court of Federal Claims (RCFC). See RCFC
 l2(hX3) ("lf the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action."). The court's jurisdictional analysis is set forth below.

I.     Background

        Plaintiff s complaint states he is being persecuted by the Federal Bureau of
Investigation (FBI). The cause for this persecution is attributed to the fact that Mr.
Sacchi is from Ghana. ECF No. I at2. T\e form of the persecution is harassment,
stalking, civil rights abuses, and torture. Id. at l-4. The relief sought for the mental and
physical strain caused by three decades of persecution is fifty million dollars. Id. at 4.

II.    Pro Se Litigants

       The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
 1987). Therefore, plaintiff s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.




                           ?El,b 3El,D 8000 q306 '{05h
II   I.   Jurisdiction

        "A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt." Arctic Comer. Inc. v. United States, 845 F.2d 999, 1000 (Fed'
Cir. 1988) (citation omitted). The Tucker Act delineates this court's jurisdiction' 28
U.S.C. $ 1491 (2012). That statute "confersjurisdiction upon the Court ofFederal
Claims over the specified categories of actions brought against the United States." Fisher
v. United States,402F.3d 1167, ll72 (Fed. Cir. 2005) (en banc) (citations omitted)'
These include money damages claims against the federal government founded upon the
Constitution, an act ofCongress, a regulation promulgated by an executive department,
any express or implied contract with the United States, or any claim for liquidated or
unliquidated damages in cases not sounding in tort. Id. (citing 28 U.S.C. $ 1a91(a)(1)).

IV.       Analysis

        Plaintiff s complaint alleges, first, civil rights abuses by the FBI. ECF No. I at 2.
It is well settled that violations of constitutional rights, such as the rights to due process
and equal protection, and violations of civil rights, generally, do not fall within this
court's jurisdiction. Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997); Marlin
v. United States, 63 Fed. C\.475,476 (2005). Plaintiffalso alleges that employees ofthe
FBI have committed intentional torts against him. ECF No. I at L Tort claims are
specifically excluded from this court's jurisdiction. 28 U.S.C. $ la91(a)(1). Further,
plaintiff accuses the FBI of torture, ECF No. I at3-4, but claims alleging torture by
govemment officials are not within the jurisdiction of this court. Perales v. United States,
 ilf fea. O.417,418 (20\7); Mendiola v. United States, l24Fed. Cl. 684, 688 (2016).
 Finally, plaintiff alleges that the FBI subjected him to criminal harassment and stalking'
 ECF No. I at 2. This court has no criminal jurisdiction. Campbell v. United States, 229
Ct. Cl. 706, 707 (1981). None of plaintiff s claims against the FBI fall within this court's
jurisdiction.

V.        Conclusion

       The complaint in this case must be dismissed. Accordingly, plaintiffls application
to proceed in forma pauperis, ECF No. 4, is GRANTED for the limited purpose of
determining this court's jurisdiction. The clerk's office is directed to ENTER judgment
for defendint DISMISSING plaintiff s complaint for lack ofjurisdiction, without
prejudice, pursuant to RCFC 12(hX3)'

          IT IS SO ORDERED.



                                                    ATzuCIAE. C
                                                   Judge